 


 HCON 93 ENR: Directing the Clerk of the House of Representatives to make technical corrections in the enrollment of H.R. 3370.
U.S. House of Representatives
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 93 
 
 
March 13, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Clerk of the House of Representatives to make technical corrections in the enrollment of H.R. 3370. 
 
 
That, in the enrollment of the bill (H.R. 3370) to delay the implementation of certain provisions of the Biggert-Waters Flood Insurance Reform Act of 2012, and for other purposes, the Clerk of the House of Representatives shall make the following corrections: (1)In section 12— 
(A)in the matter preceding the new subsection added by the amendment made by such section, strike , as amended by the preceding provisions of this Act, is further and insert is; and  (B)in the new subsection added by the amendment made by such section, strike (e) and insert (d). 
(2)In section 14, before the closing quotation marks that immediately precede the period at the end insert and. (3)In section 30— 
(A)in the matter that precedes paragraph (1), strike is and insert the following: , as amended by section 27 of this Act, is further; (B)in paragraph (1)— 
(i)in the matter that precedes subparagraph (A), strike subparagraph (B) and insert subparagraph (C); and (ii)in subparagraph (A)— 
(I)strike subparagraph (A) and insert subparagraph (B); and (II)strike subparagraph (D) and insert subparagraph (E); 
(C)in paragraph (2), strike and (C) as subparagraphs (D), (E), and (G) and insert (C), and (D) as subparagraphs (D), (E), (F), and (H); (D)in paragraph (3), in the matter preceding the new subparagraphs inserted by the amendment made by such paragraph, strike subparagraph (B) and insert subparagraph (D); and 
(E)in paragraph (4)— (i)in the matter preceding the new subparagraph inserted by the amendment made by such paragraph, strike subparagraph (E) and insert subparagraph (F); and 
(ii)in the new subparagraph inserted by the amendment made by such paragraph, strike (F) and insert (G).   Clerk of the House of Representatives.Secretary of the Senate. 